                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JEFFERSON O. SMITH,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 3:18-1490
                                                       (Consolidated with 3:18-1525)
WESTERN REGIONAL JAIL and
CORRECTIONAL FACILITY;
PRIMECARE MEDICAL; and
DR. ANGELA NICHOLSON,

                               Defendants.


                          MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact on

September 3, 2019, and a subsequent findings of fact on September 11, 2019. The Magistrate

Judge recommended that Defendant Western Regional Jail and Correctional Facility’s Motions to

Dismiss (ECF Nos. 8 and 25) be granted; the Western Regional Jail and Correctional Facility be

dismissed, with prejudice, from this civil action; the Western Regional Jail and Correctional

Facility be removed from the style of this case; Case No. 3:18-cv-1525 be terminated and removed

from the docket of the Court, as it is duplicative of the instant action; and Plaintiff be permitted to

proceed, at least at this juncture, with his claims against the remaining defendants, who have not

yet made an appearance in the case. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.
        Accordingly, the Court accepts and incorporates herein                    both   findings and

recommendations of the Magistrate Judge and, ORDERS that Defendant Western Regional Jail

and Correctional Facility’s Motions to Dismiss (ECF Nos. 8 and 25) be GRANTED; the Western

Regional Jail and Correctional Facility be DISMISSED, with prejudice, from this civil action; the

Western Regional Jail and Correctional Facility be REMOVED from the style of this case; Case

No. 3:18-cv-1525 be TERMINATED and REMOVED from the docket of the Court, as it is

duplicative of the instant action; and Plaintiff be permitted to proceed, at least at this juncture, with

his claims against the remaining defendants, who have not yet made an appearance in the case.

        The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                                ENTER:          October 1, 2019




                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE




                                                  -2-
